APPEAL OF WILLIAM M. ESCAVAILLE, JR.In re ESCAVAILLEDocket No. 2333.United States Board of Tax Appeals3 B.T.A. 51; 1925 BTA LEXIS 2049; November 16, 1925, Decided Submitted October 10, 1925.  *2049 Richard D. Daniels, Esq., for the taxpayer.  A. H. Murray, Esq., for the Commissioner.  *51  Before TRAMMELL and PHILLIPS.  This is an appeal from the determination of a deficiency of $127.92, income tax for 1922, arising out of the disallowance by the Commissioner of $2,400 claimed by the taxpayer as a deduction for business expenses.  *52  FINDINGS OF FACT.  The taxpayer is a resident of the District of Columbia, with his office in the District, and in 1922 was engaged in soliciting advertising for four semimilitary publications.  His compensation for advertising obtained by him was upon a commission basis.  All expenses incurred in obtaining such advertising were paid by the taxpayer.  During 1922 he made seven business trips to various portions of the United States for the purpose of obtaining advertising.  He spent $2,000 upon such trips for railroad fare, hotel accommodations, meals, and other ordinary and necessary business expenses.  DECISION.  The deficiency should be computed in accordance with the foregoing findings of fact.  Final determination will be settled on 10 days' notice, under Rule 50.